DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered, considered and does not affect the notice of allowance mailed on 07/06/2021.

Information Disclosure Statement
The Information Disclosure Statement filed on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  In addition, the IDS filed on 02/18/2022 does not affect the notice of allowance mailed on 07/06/2021.


Allowable Subject Matter
Claims 1-2, 4-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, U.S. Patent Application Publication No. 2012/0228396 to Osborn is considered to be the nearest prior art but Osborn does not teach nor fairly suggest a step of bubbling gaseous ozone through a volume of water in the pressurized reactor.
Corresponding dependent claims 2 and 4-12 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
As to independent claim 14, Osborn is considered to be the nearest prior art but Osborn does not teach nor fairly suggest that the pressurized reactor is configured and adapted to generate an ozone strong water by bubbling gaseous ozone through a volume of water in the pressurized reactor, and wherein the steady state concentration of ozone in the ozone strong water is greater than approximately 150mg/L.
Corresponding dependent claims 15-20 and 23 further limit the subject matter of independent claim 14, and thus are also allowable at least for the same reasons as independent claim 14.
As to independent claim 21, Osborn is considered the nearest prior art but Osborn does not teach nor fairly suggest generating the liquid oxidant in a pressurized reactor comprising a step of bubbling gaseous oxidant through a volume of water in the pressurized reactor and wherein the steady state concentration of the gaseous oxidant in the liquid oxidant is greater than approximately 150mg/L.
Corresponding dependent claim 22 further limits the subject matter of independent claim 21, and thus is also allowable at least for the same reasons as independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773